MEMORANDUM**
Anthony Paul Hunter, an Oregon state prisoner, appeals the district court’s denial of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, we review a district court’s denial of a petition for writ of habeas corpus de novo, Bonin v. Calderon, 59 F.3d 815, 823-24 (9th Cir.1995), and we affirm.
Hunter makes several contentions based upon the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). His primary argument is that Apprendi is a new rule of constitutional law applicable to his sentence retroactively pursuant to Teague v. Lane, 489 U.S. 288, 310, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989). Hunter’s contentions are foreclosed by this court’s recent decision in United States v. Sanchez-Cervantes, 282 F.3d 664, 672-73 (9th Cir.2002) (concluding that Apprendi does not apply retroactively to cases on collateral review).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We note that even if Apprendi applied retroactively, it is not implicated in this case. Hunter received a sentence of 130-months after being convicted of a class A felony subject to a statutory maximum sentence of 20 years. See United States v. Hernandez-Guardado, 228 F.3d 1017, 1027 (9th Cir.2000) (holding that Apprendi is not implicated where a court’s finding does not expose a *567defendant to a greater punishment than authorized by the jury's guilty verdict).